NOTE:

Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.

Applicant also argues that the specification of the instant application explicitly defines the small and large results, and a small and large multiplier, using an example of 8-bit numbers v and w, defining a result as small if v x w can be represented in 8-bits and as large if the result v x w requires a 16 bit representation, and that one of ordinary skill in the art would extrapolate from the examples given to conclude that for an arbitrary word size, a large number would be represented by twice the number of bits as a small number, etc.
However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The specification also recites “that the choice of 8-bits as characterizing a small multiplier is exemplary and non-limiting, and in other embodiments, a small multiplier can handle more bites, such as 16 bits, or fewer bites, such as 4 bits” (para. 0054 of US 2019/0378001), and “Implementation options include, for example, the pair selection order, the representation of v's and w's, the specific selection of small and large multipliers and adders, how the multipliers and adders are connected, the product approximation method, the structure of the sorting unit, etc.” (para. 0058).  If the meaning of the terms require extrapolation based on a given, non-limiting example, then there is no explicit definition. While providing some examples, it does not provide objective boundaries for the claim language as written.

Applicant also argues that the cited art does not teach a sorting unit that simultaneously processes a vector of input-weight pairs wherein pair values whose estimated product is small are routed with a high probability to small multipliers, and pair values whose estimated product is greater are routed with a high probability to large multipliers that support larger input and output values.
However, Hansen teaches for a MAC unit multiple sizes/precisions of operands and multipliers may be selected or inferred from the instruction or input values (paras. 0034-39, 0083, etc.) and Lotrič teaches that a set of weight and input vectors are fed as input to the layers of the neural network to produce output values (section 3.1, etc.) where the highly parallel neural unit calculates the product of the vectors in a single clock cycle (section 3.2, etc.); thus the instruction may specify the size of operands and the size of the multipliers to be used.

Applicant's arguments regarding claims 8-9 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.




/GEORGE GIROUX/Primary Examiner, Art Unit 2128